Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141668                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  KEITH A. FOWLER and EVELYN FOWLER,                                                                       Brian K. Zahra,
             Plaintiffs-Appellants,                                                                                   Justices

  v                                                                 SC: 141668
                                                                    COA: 291020
                                                                    Muskegon CC: 04-042992-NP
  JACK’S CORNER STORES, a/k/a JACK’S
  CORNER STORE, INC. and STAR 9, INC.,
  ILLINOIS INDUSTRIAL TOOL, INC., and
  WMH TOOL GROUP, INC.,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 15, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., not participating due to a familial relationship with counsel of
  record.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
           0131                                                                Clerk